DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show what the elements or steps are as described in the specification (for figures 1A, 1B, 2A, 2B).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-5, 9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mak et al. (herein after will be referred to as Mak) (US 20190324252) in view of Baughman et al. (herein after will be referred to as Baughman) (US Patent No. 10,659,848).




an apparatus for a microscope system, the apparatus comprising: [See Mak [0102] Microscope system.]
generate an image output signal for a display of the microscope system, provide the image output signal to the display. [See Mak [0102] Displaying microscope image including identification of a disease.]
[See Mak [0102] Processing image data to determine a disease portion.]
Mak does not explicitly disclose
an interface for: obtaining first image data of a sample from a first optical imaging module, the first image data having a first field of view, and 
obtaining second image data of the sample from a second optical imaging module, the second image data having a second field of view, 
wherein the first field of view comprises the second field of view;  and 
a processing module configured to: process the first image data to detect an 
wherein information on the 
However, Baughman does disclose
an interface for: obtaining first image data of a sample from a first optical imaging module, the first image data having a first field of view, and [See Baughman [Fig. 1] Wide camera sub-system (111) sends image data to overlay system (102).]
obtaining second image data of the sample from a second optical imaging module, the second image data having a second field of view, [See Baughman [Fig. 1] Narrow camera sub-system (104) sends image data to overlay system (102).]
wherein the first field of view comprises the second field of view;  and [See Baughman [Fig. 1] Narrow FOV is contained with Wide FOV.]
a processing module configured to: process the first image data to detect an [See Baughman [Col. 1 lines 31-35] Logic for identifying a set of out-of-narrow frame objects.]
wherein information on the [See Baughman [Col. 1 lines 35-42] Generating an overlay data set including information for each out-of-narrow-frame object overlaid on the first view (i.e. narrow camera images).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Mak to add the teachings of Baughman, in order to improve upon the tradeoff in magnification and optical resolution by utilizing a two camera system with different FOVs/magnifications in Baughman for the identification of diseases in Mak.


wherein: the sample is a sample of organic tissue of a surgical site, [See Mak [Fig. 1] Imaging a human.]
[See Mak [0102] Displaying microscope image including identification of a disease (i.e. bleeding).]
Mak does not explicitly disclose
the processing module is configured to detect bleeding outside the second field of view, and information on the bleeding is overlaid over the second image data.
However, Baughman does disclose
the processing module is configured to detect bleeding outside the second field of view, and information on the bleeding is overlaid over the second image data. [See Baughman [Col. 1 lines 35-42] Generating an overlay data set including information for each out-of-narrow-frame object overlaid on the first view (i.e. narrow camera images).]
Applying the same motivation as applied in claim 1.

Regarding claim 4, Mak (modified by Baughman) disclose the apparatus of claim 3.  Furthermore, Mak discloses
[See Mak [0102] Displaying microscope image including identification of a disease (i.e. bleeding).]
Mak does not explicitly disclose
wherein information on a location of 
However, Baughman does disclose
wherein information on a location of [See Baughman [Col. 1 lines 35-42] Generating an overlay data set including information for each out-of-narrow-frame object overlaid on the first view (i.e. narrow camera images).  Also, see Abstract, direction to the locations of object outside of the narrow view.]
Applying the same motivation as applied in claim 1.

Regarding claim 5, Mak (modified by Baughman) disclose the apparatus of claim 1.  Furthermore, Mak discloses
wherein: the sample is a sample of material to be inspected, [See Mak [Fig. 1] 
[See Mak [0102] Displaying microscope image including identification of a disease (i.e. bleeding).]
Mak does not explicitly disclose
the processing module is configured to detect an irregularity within the material outside the second field of view, and information on the irregularity is overlaid over the second image data.  
However, Baughman does disclose
the processing module is configured to detect [See Baughman [Col. 1 lines 35-42] Generating an overlay data set including information for each out-of-narrow-frame object overlaid on the first view (i.e. narrow camera images).]
Applying the same motivation as applied in claim 1.

Regarding claim 9, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 9.

Regarding claim 13, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 13.
 
Regarding claim 14, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 14.
 
Regarding claim 15, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 15.  
.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mak (US 20190324252) in view of Baughman (US Patent No. 10,659,848) and in further view of Abraham et al. (herein after will be referred to as Abraham) (US 20190151024).

Regarding claim 2, Mak (modified by Baughman) disclose the apparatus of claim 1.  Furthermore, Mak does not explicitly disclose
wherein the display is an ocular display of an eyepiece of the microscope system.  
However, Abraham does disclose
wherein the display is an ocular display of an eyepiece of the microscope system.  [See Abraham [0035] Ocular display of a surgical microscope.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Mak (modified by Baughman) to add the teachings of Abraham, in order to incorporate a conventional microscope ocular eyepiece display with the microscope system of Mak.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mak (US 20190324252) in view of Baughman (US Patent No. 10,659,848) and in further view of Littman et al. (herein after will be referred to as Littman) (US 20120112751).


wherein an overview of the first image data is overlaid over the second image data if an abnormality is detected outside the second field of view.  
However, Littman does disclose
wherein an overview of the first image data is overlaid over the second image data if an abnormality is detected outside the second field of view.  [See Littman [0066] Combining MR signals when the examination subject is situated outside of the field of view.] 
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Mak (modified by Baughman) to add the teachings of Littman, in order to display image portions that contain an object/subject located outside a FOV of one the cameras.  This will lessen the burden on a user who is evaluating the images since the image will contain the desired object.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mak (US 20190324252) in view of Baughman (US Patent No. 10,659,848) in view of Littman (US 20120112751) and in further view of Nakajima (US 20160133011).

Regarding claim 7, Mak (modified by Baughman and Littman) disclose the apparatus of claim 6.  Furthermore, Mak does not explicitly disclose
wherein a location of the abnormality is highlighted in the overview of the first image data.  

wherein a location of the abnormality is highlighted in the overview of the first image data.  [See Nakajima [0006] Highlighting the abnormality in the displayed image.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Mak (modified by Baughman and Littman) to add the teachings of Nakajima, in order to extend the teachings of Nakajima, in order to allow for easy and accurate diagnosis based on image processing [See Nakajima [0006]].

 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mak (US 20190324252) in view of Baughman (US Patent No. 10,659,848) and in further view of Murphy et al. (herein after will be referred to as Murphy) (US 20150145950).

Regarding claim 8, Mak (modified by Baughman) disclose the apparatus of claim 1.  Furthermore, Mak does not explicitly disclose
wherein: the interface is suitable for obtaining further image data from one or more further optical imaging modules, the processing module is configured to detect an abnormality within the further image data, and information on the abnormality within the further image data is overlaid over the second image data within the image output signal.  
However, Murphy does disclose
wherein: the interface is suitable for obtaining further image data from one or more further optical imaging modules, the processing module is configured to detect an abnormality within the further image data, and information on the abnormality within the further image data is overlaid over the second image data within the image output signal.  [See Murphy [Fig. 2] Three cameras having wide FOV, Intermediate FOV, and Narrow FOV.]
 It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Mak (modified by Baughman) to add the teachings of Murphy, in order to extend the teachings of Baughman to a three camera system, wherein each camera captures a different FOV.  This will improve upon image resolution.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mak (US 20190324252) in view of Baughman (US Patent No. 10,659,848) and in further view of Guissin et al. (herein after will be referred to as Guissin) (US 20100283842).

Regarding claim 10, Mak (modified by Baughman) disclose the apparatus of claim 9.  Furthermore, Mak discloses
wherein: the sample is a sample of organic tissue of a surgical site, [See Mak [Fig. 1] Imaging a human.]
Mak does not explicitly disclose
the first image data comprises an overview of the surgical site, the second image data comprises a magnified view of a portion of the surgical site, and 
the overview of the surgical site is overlaid over a portion of the magnified view.  
However, Guissin does disclose
the first image data comprises an overview of the surgical site, the second image data comprises a magnified view of a portion of the surgical site, and [See Guissin [Fig. 11A]
the overview of the surgical site is overlaid over a portion of the magnified view.  [See Guissin [Fig. 11A and 0140] Combining wide FOV image and narrow FOV image and the narrow FOV image is correctly positioned in the wide FOV image.]
 It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Mak (modified by Baughman) to add the teachings of Guissin, in order to maintain situational awareness of the wide FOV image while observing the details of the narrow FOV image simultaneously [See Guissin [0140]].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mak (US 20190324252) in view of Baughman (US Patent No. 10,659,848) and in further view of 
Mojaver (US 20170359512).

Regarding claim 11, Mak (modified by Baughman) disclose the apparatus of claim 9.  Furthermore, Mak does not explicitly disclose
wherein: the interface is suitable for obtaining a trigger signal from an input device of the microscope system, and the processing module is configured to generate the image output signal such that: the overview of the first image data is overlaid over the second image data within the image output signal in response to the trigger signal of the input device, and/or a location of the second field of view within the first field of view is highlighted within the overview of the first image data.  
However, Mojaver does disclose
wherein: the interface is suitable for obtaining a trigger signal from an input device of the microscope system, and the processing module is configured to generate the image output signal such that: the overview of the first image data is overlaid over the second image data within the image output signal in response to the trigger signal of the input device, and/or a location of the second field of view within the first field of view is highlighted within the overview of the first image data.  [See Mojaver [0012 and Fig. 2] Combining wide and narrow FOV images.  User to input instructions to control the imaging system.]
 It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Mak (modified by Baughman) to add the teachings of Mojaver, in order to enable a user to control the imaging system of a wide/narrow dual camera system.


12 is rejected under 35 U.S.C. 103 as being unpatentable over Mak (US 20190324252) in view of Baughman (US Patent No. 10,659,848) in view of 
Mojaver (US 20170359512) and in further view of Guissin et al. (herein after will be referred to as Guissin) (US 20100283842).

Regarding claim 12, Mak (modified by Baughman and Mojaver) disclose the apparatus of claim 11.  Furthermore, Mak discloses
wherein: the interface is suitable for obtaining a steering signal from an input device of the microscope system and for providing a control signal for a robotic adjustment system of the microscope system, the processing module is configured to control the robotic adjustment system based on the steering signal, and [See Mak [Fig. 3] Motor controller (376).]
Mak does not explicitly disclose
a change of the location of the second field of view within the first field of view is highlighted within the overview of the first image data.
However, Guissin does disclose
a change of the location of the second field of view within the first field of view is highlighted within the overview of the first image data. [See Guissin [Fig. 11A and 0140] Combining wide FOV image and narrow FOV image and the narrow FOV image is correctly positioned in the wide FOV image.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the apparatus by Mak (modified by Baughman and Mojaver) to add the teachings of Guissin, in order to maintain situational awareness of [See Guissin [0140]].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lindsay et al. (US 20170270715) – detect objects located outside a field of view of the user and to present indications of positional information associated with the objects located outside the field of view of the user (Para. 0046).
Salter et al. (US 20140375683) – Visual indications are displayed within field of view for indicating the presence of objects located outside the field of view (Para. 0024 and Fig. 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486